DETAILED ACTION
Claim(s) 1-20 as filed 11/15/2021 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11204102. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite or render obvious all of the limitations set forth in the claims of the instant application.  Specifically, the parent claims recite a valve body, position block, cross member, valve member and pivot pin.  It is noted that forming the pin monolithically with the valve member as recited in the claims of the instant application is seen to be an obvious modification in view of claim 7 of the parent patent, which recites the pivot pin is fixed with respect to the valve member.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11204102 in view of Wheeler, Jr. (US Patent 3007488).  Regarding Claim 6, the claims of the parent patent do not recite the seal defines notches.  However, Wheeler teaches a seal 271 defines notches (notches 275) to accommodate geometry of an adjacent component of the check valve (the notches accommodate the geometry of the valve seat as shown between Figures 9 and 10 of Wheeler).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the claimed device of parent patent such that the seal includes notches as taught by Wheeler for the purpose of ensuring a tight seal against the seat in the manner taught by Wheeler.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 each recite “the valve body can define ridges”.  The recitation of “can” makes it unclear whether the ridges are required by the claim.
Claim 11 recites “the valve member” and “the pivot pin”.  However, a pair of valve members and a pair of pivot pins have been previously recited and therefore it is unclear if one or both of the valve members and pivot pins are being referenced.
Claim 15 recites “the valve member”.  However, a pair of valve members have been previously recited and therefore it is unclear if one or both of the valve members are being referenced.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US Patent 10228070) in view of McInerney (US Patent 2923317).
Regarding Claim 1, Minta discloses a check valve 2 comprising: a valve body 4 defining a valve bore 6 extending from a first axial end to a second axial end (as best shown in Figure 2, the valve bore extends through the entire valve body, including through the area defined within posts 12 and 14, to allow fluid flow therethrough), the valve body comprising an annular body 4 (best shown in Figure 2) and a cross member 10 secured to and extending across the valve bore from the annular body on one side of the valve body to the annular body on an opposite side of the valve body (best shown in Figure 2), the valve bore at the cross member divided into more than one portion by the cross member (each portion having a D-shaped aperture 8); a position block 46 extending from the cross member 10; a valve member 20 positioned within the valve body (positioned within the region between posts 12 and 14 of the valve body) and configured to rotate between an open position and a closed position (col. 1, lines 20-31); and a pivot pin 36 extending from the valve member (via lug 32), engaged with the position block 46 (as best shown in Figures 3 and 4).
Minta does not disclose the pivot pin fixed with respect to the valve member; the valve member and the pivot pin configured to rotate together between the open position and the closed position.
McInerney teaches a pivoting check valve having a valve member 25 and further teaches a pivot pin 28 is fixed with respect to the valve member 25 (via key 30); the valve member 25 and the pivot pin 28 configured to rotate together between an open position and a closed position (with holder 26).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta such that the pivot pin is fixed with respect to the valve member as taught by McInerney for the purpose of utilizing an alternative configuration to ensure reliable pivoting of the check valve.
Regarding Claim 2, Minta further discloses the valve body 4 is monolithic (as shown by the cross section shown in Figures 3 and 4 especially).
Regarding Claim 3, Minta is seen as further disclosing the valve body can define ridges (the valve body of Minta is capable of defining ridges, as the ridges are not seen as necessarily required by the claim) extending from the valve bore in a space between the valve body and the valve member extending along an axis defined by the pivot pin.  Alternatively, Minta is seen as defining ridges, such as the walls 228 on either side of the device (Figure 8) or the walls defined by the blind bores of 12 and 14; these lips extend from the valve bore (extend outwardly from the valve bore via 226) and are in a space between the valve body 4 and the valve member 20 along an axis defined by pivot pin 36).
Regarding Claim 9, Minta discloses a check valve 2 comprising: a valve body 4 defining a valve bore 6 extending from a first axial end to a second axial end (as best shown in Figure 2, the valve bore extends through the entire valve body, including through the area defined within posts 12 and 14, to allow fluid flow therethrough), the valve body comprising an annular body 4 (best shown in Figure 2) and a cross member 10 secured to and extending across the valve bore from the annular body on one side of the valve body to the annular body on an opposite side of the valve body (best shown in Figure 2), the valve bore at the cross member divided into more than one portion by the cross member (each portion having a D-shaped aperture 8); a position block 46 extending from the valve body (extending from the cross member 10 of the valve body); a pair of valve members 20 positioned within the valve body (positioned within the region between posts 12 and 14 of the valve body) and configured to rotate between an open position and a closed position (col. 1, lines 20-31); and a pair of pivot pins 36, 38, a pivot pin of the pair of pivot pins extending from each valve member of the pair of valve members (as best shown in Figures 3 and 4), engaged with the position block 46. 
Minta does not disclose each pivot pin fixed with respect to the corresponding valve member; each valve member and the corresponding pivot pin configured to rotate together between the open position and the closed position.
McInerney teaches a pivoting check valve having a valve member 25 and further teaches a pivot pin 28 is fixed with respect to the valve member 25 (via key 30); the valve member 25 and the pivot pin 28 configured to rotate together between an open position and a closed position (with holder 26).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta such that the pivot pins are fixed with respect to the valve members as taught by McInerney for the purpose of utilizing an alternative configuration to ensure reliable pivoting of the check valve members.
Regarding Claim 10, Minta further discloses the valve body 4 is monolithic (as shown by the cross section shown in Figures 3 and 4 especially).
Regarding Claim 11, Minta is seen as further disclosing the valve body can define ridges (the valve body of Minta is capable of defining ridges, as the ridges are not seen as necessarily required by the claim) extending from the valve bore in a space between the valve body and the valve member extending along an axis defined by the pivot pin.  Alternatively, Minta is seen as defining ridges, such as the walls 228 on either side of the device (Figure 8) or the walls defined by the blind bores of 12 and 14; these lips extend from the valve bore (extend outwardly from the valve bore via 226) and are in a space between the valve body 4 and the valve member 20 along an axis defined by pivot pin 36).
Regarding Claim 13, Minta in view of McInerney further discloses each pivot pin (36, 38 of Minta) extends from a lug 32 of the corresponding valve member 20 (as best shown in Figures 3 and 4 of Minta), a diameter of the pivot pin being smaller than a diameter of the lug (as taught by McInerney; in order to use the key 30 to hold these elements together, the diameter of the pivot pin – at least at the location of the slot to receive the key 30 – is smaller than the diameter of the opening to receive the key which is analogous to the lug of Minta).
Regarding Claim 14, Minta further discloses each pivot pin 36, 38 is received by and captured in a pivot bore 44 of the position block.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US Patent 10228070) in view of McInerney (US Patent 2923317) as applied to claim 1 above, and further in view of Wheeler, Jr. (US Patent 3007488).
Regarding Claim 5, Minta does not disclose a seal positioned between the valve body and the valve member in the closed position of the valve.
Wheeler teaches a pivoting check valve and further teaches a seal 271 positioned between a valve body 121 and a valve member 150 in the closed position of the valve (Figure 9 especially).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta to include a seal between the valve body and the valve member as taught by Wheeler for the purpose of ensuring a seal is achieved when the valve member is in the closed position.
Regarding Claim 6, Minta in view of Wheeler further discloses the seal (seal as taught by Wheeler at 271) defines notches (as taught by Wheeler; notches 275) to accommodate geometry of an adjacent component of the check valve (the notches accommodate the geometry of the valve seat as shown between Figures 9 and 10 of Wheeler).
Claim(s) 7, 8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US Patent 10228070) in view of McInerney (US Patent 2923317) as applied to claims 1 or 9 above, and further in view of Buckner (US Patent 4005732).
Regarding Claim 7, Minta does not disclose the valve member is held in one of the open position and the closed position by a biasing element.
Buckner teaches a pivoting check valve and further teaches a valve member 2 is held in one of the open position and the closed position by a biasing element 22 (torsion spring 22 holds the valve member 2 in the closed position).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta such that the valve member is held in the closed position by a torsion spring as taught by Buckner for the purpose of ensuring that backflow is prevented (as desired by Minta as disclosed in col. 1, lines 15-19).
Regarding Claim 8, Minta in view of Buckner further discloses the biasing element is a torsion spring (22 as taught by Buckner as described above).
Regarding Claims 15 and 16, Minta in view of Buckner (the proposed modification of Minta in view of Buckner as described with respect to claim 7 above is incorporated herein) further discloses the valve member is held in one of the open position and the closed position by a biasing element (22 as taught by Buckner as described above), wherein the biasing element is a torsion spring 22.
Regarding Claim 17, Minta in view of Buckner further discloses a position of one end of the torsion spring (22 as taught by Buckner) is fixed with respect to one of the position block and the valve body (in the manner taught by Buckner; one end 25 of spring 22 is fixed to the pin 6 which is fixed to the valve body 1).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US Patent 10228070) in view of McInerney (US Patent 2923317) as applied to claim 9 above, and further in view of Partridge et al. (US Patent 4079751).
Regarding Claim 18, Minta does not disclose the upstream or downstream connections and therefore does not disclose the valve body defines a mating surface facing in an axial direction of the valve body and configured to receive a pipe system termination fitting.
Partridge teaches a check valve and further teaches a valve body 12 defines a mating surface 36 facing in an axial direction of the valve body and configured to receive a pipe system termination fitting 40.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta such that the valve body defines a mating surface facing in an axial direction of the valve body and configured to receive a pipe system termination fitting as taught by Partridge for the purpose of providing a means for connecting the valve with a downstream connection.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minta (US Patent 10228070) in view of McInerney (US Patent 2923317) as applied to claim 9 above, and further in view of Ogle, Jr. (US Patent 4230148).
Regarding Claim 20, Minta does not disclose an overall length of a distal portion of the position block is greater than a length of a base portion of the position block.
Ogle teaches a check valve and further teaches a position block 14 such that an overall length of a distal portion (at 18, 19) of the position block 14 is greater than a length of a base portion (at the base of the position block where it connects to 29) of the position block (i.e. the length of 18, 19 in a direction parallel to post 12 is greater than the length of 14 at the base of 14 in the same direction as best shown in Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta such that the distal end of the position block includes a greater length than the base portion as taught by Ogle for the purpose of providing greater support of the pivot pins.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
Claims 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 4 and 12, Minta fails to teach the pivot pin is formed monolithically with the valve member.  Beagle (US Patent 5088905) teaches a pivoting check valve 41 with a monolithically formed pivot pin 42.  Mizusawa (US Patent 4774981) teaches pivoting check valve members 2 with monolithically formed pins 9.  However, Beagle and Mizusawa both fail to teach a valve body having a cross member secured to and extending across the valve bore from the annular body on one side of the valve body to the annular body on an opposite side of the valve body, the valve bore at the cross member divided into more than one portion by the cross member as required by claims 1 and 9.  Additionally, it is not seen to have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Minta to have the valve pin formed monolithically with the valve member because Minta specifically teaches moving the valve pins relative to the valve members along the arrows B in Figure 4.
Regarding Claim 19, Minta fails to teach an “arm also extending in an axial direction of the valve body past the mating surface of the valve body when the valve member is in the closed position but not past the mating surface of the valve body when the valve member is in the open position” as recited.  Luppino (US Patent 8991415) teaches a valve member with an arm 18 extending in an axial direction of the valve body past the mating surface of the valve body when the valve member is in the closed position (as shown in Figure 3B) but not past the mating surface of the valve body when the valve member is in the open position (as shown in Figure 2).  However, there is no evidence that it would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Minta to include an arm as taught by Luppino or to modify Luppino to include a pair of valve members as taught by Minta.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753